DETAILED ACTION
Claims 1-7 and 10-15 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered. 
The office acknowledges the following papers:
Claims and remarks filed on 11/12/2020.
  
New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Soundararajan et al. (U.S. 2018/0173533), in view of Tago et al. (U.S. .
As per claim 1:
Soundararajan disclosed a data processing apparatus comprising:
global-history prediction circuitry to provide a prediction of an outcome of a given control flow instruction based on a result of execution of one or more previous control flow instructions (Soundararajan: Figures 2-3 elements 223 and 340, paragraphs 50, 52, 63, and 66)(The baseline branch predictor is a global branch predictor in an embodiment.); 
correction circuitry to store a corrected prediction of the global-history prediction circuitry in respect of the given control flow instruction (Soundararajan: Figures 3A and 3C elements 325, 382, and 390, paragraphs 53, 73, and 76-77)(The empirical bias capture circuit (i.e. correction circuitry) stores a set of resolved branch directions that represents an empirical bias direction (i.e. corrected prediction). The retirement count is compared with the window size to generate the empirical bias direction. The empirical bias direction is indirectly stored via the shift register and retirement count. The empirical bias direction is directly stored temporarily on the output bus from the comparator.); and 
cache circuitry, separate from the correction circuitry, to store the corrected prediction in respect of the given control flow instruction and an indication of whether the corrected prediction should be used (Soundararajan: Figure 3A element 310, paragraph 69)(The branch bias table (i.e. cache) stores the calculated empirical bias direction (EBD) of branch instructions. The branch bias table indirectly stores an indication of if the EBD is to be used based on the differences of the EBD and PP values.),
wherein the corrected prediction is provided in response to the control flow 
Soundararajan failed to teach wherein the cache circuitry comprises at least one of: branch target prediction circuitry to store a prediction of a target of the given control flow instruction when the given control flow instruction is taken, in association with the corrected prediction and the indication of whether the corrected prediction should be used, and an instruction cache to store the given control flow instruction in encoded form, in association with the corrected prediction and the indication of whether the corrected prediction should be used.
However, Tago combined with Soundararajan disclosed wherein the cache circuitry comprises at least one of:
branch target prediction circuitry to store a prediction of a target of the given control flow instruction when the given control flow instruction is taken, in association with the corrected prediction and the indication of whether the corrected prediction should be used (Tago: Figure 2 elements 25 and 25C, paragraphs 35 and 37)(Soundararajan: Figure 3A element 310, paragraph 69)(Tago disclosed a BTB that includes a branch bias bit indicating a local tendency of the branch. Soundararajan disclosed a branch bias table including 
an instruction cache to store the given control flow instruction in encoded form, in association with the corrected prediction and the indication of whether the corrected prediction should be used.
The advantage of using a branch target buffer is that previous branch target addresses can be stored for future prefetching, which increases performance. Thus, it would have been obvious to one of ordinary skill in the art at the time of the earliest effective filing date to implement a BTB within Soundararajan for the advantage of prefetching branch target address instructions.
As per claim 2:
Soundararajan and Tago disclosed a data processing apparatus according to claim 1, wherein the cache circuitry is adapted to store the corrected prediction in respect of statistically biased control flow instructions (Soundararajan: Figure 3A element 310, paragraph 69)(The branch bias table (i.e. cache) stores the calculated empirical bias directions of branch instructions. The branch bias table also stores branches that are statistically biased based on the empirical bias fraction value.).
As per claim 3:
Soundararajan and Tago disclosed a data processing apparatus according to claim 2, comprising:

As per claim 4:
Soundararajan and Tago disclosed a data processing apparatus according to claim 3, wherein 
the correction circuitry comprises bimodal prediction circuitry to provide the corrected prediction (Soundararajan: Figures 3A and 3C elements 325, 380-386, and 390)(The broadest reasonable interpretation of a bimodal predictor is an index predictor with branch counters indicating recent branch history. The empirical bias capture circuit (i.e. correction circuitry) includes a branch taken counter and a not-taken count value based on the taken counter. The use of the branch taken counter in the capture circuit reads upon a bimodal predictor.); and
the corrected prediction is based on previous results of executing the given control flow instruction (Soundararajan: Figures 3A and 3C elements 325 and 390, paragraphs 53 and 76-77)(The empirical bias capture circuit (i.e. correction circuitry) outputs an 
As per claim 5:
Soundararajan and Tago disclosed a data processing apparatus according to claim 4, wherein 
the bimodal prediction circuitry comprises a taken table and an untaken table  (Soundararajan: Figures 3A and 3C elements 325, 380-386, and 390)(The broadest reasonable interpretation of a bimodal predictor is an index predictor with branch counters indicating recent branch history. The empirical bias capture circuit (i.e. correction circuitry) includes a branch taken counter and a not-taken count value based on the taken counter. The use of the branch taken counter in the capture circuit reads upon a bimodal predictor. The set of counters with values providing a taken EBD reads upon the taken table and the set of counters with values providing a not-taken EBD reads upon the not-taken table.);
the taken table comprises corrected predictions in respect of control flow instructions that are predicted taken by the global-history prediction circuitry (Soundararajan: Figures 3A and 3C elements 325, 380-386, and 390)(The set of counters with values providing a taken EBD reads upon the taken table. It would have been obvious to one of ordinary skill in the art that a set of counters with taken EBD values also are predicted to be taken by the baseline predictor.); and 
the untaken table comprises corrected predictions in respect of control flow instructions that are predicted untaken by the global-history prediction circuitry (Soundararajan: Figures 3A and 3C elements 325, 380-386, and 390)(The set of 
As per claim 6:
Soundararajan and Tago disclosed a data processing apparatus according to claim 5, wherein the detection circuitry is adapted to determine that the given control flow instruction is statistically biased in response to the corrected prediction in both the taken table and the untaken table being equal in respect of the given control flow instruction (Soundararajan: Figures 3A and 3C elements 325, paragraphs 76-77 and 85)(The empirical bias capture circuit detects branches that are statistically biased based on the branch taken counter value. It would have been obvious to one of ordinary skill in the art that a given branch can have a branch taken counter value that indicates an equal number of taken and not-taken branches in a sliding execution window. Thus, it would have been obvious to one of ordinary skill in the art that such a scenario occurs. In this scenario, the branch is statistically biased as half taken and half not-taken.).
As per claim 7:
Soundararajan and Tago disclosed a data processing apparatus according to claim 1, wherein the corrected prediction comprises a 1-bit value to indicate whether the given control flow instruction should be taken (Soundararajan: Figure 3A elements 302 and 310, paragraphs 69 and 76)(The empirical bias direction field is set to one or zero based on the direction to be taken.).
As per claim 10:
Soundararajan and Tago disclosed a data processing apparatus according to 
As per claim 11:
Soundararajan and Tago disclosed a data processing apparatus according to claim 1, comprising:
update circuitry to update the corrected prediction in response to the prediction of the global-history prediction circuitry being updated (Soundararajan: Figures 3C and 5 elements 362, 380, 386, 505, and 540, paragraphs 66, 76, 82, 87, and 89)(Upon retirement of a branch instruction, the baseline predictor and the empirical bias capture circuit are updated.).
As per claim 13:
Soundararajan and Tago disclosed a data processing apparatus according to claim 1, wherein the cache circuitry comprises a validity flag to indicate whether the corrected prediction should be used in place of the prediction (Soundararajan: Figure 3A elements 310, 330, and 332, paragraphs 68-69 and 75)(The comparator output (i.e. validity flag) indicates if the empirical bias direction (i.e. corrected prediction) should be used over the baseline branch prediction value. It would have been obvious to one of ordinary skill in the art that the comparison could also be calculated at retirement time 
As per claim 14:
Claim 14 essentially recites the same limitations of claim 1. Therefore, claim 14 is rejected for the same reasons as claim 1.
As per claim 15:
Claim 15 essentially recites the same limitations of claim 1. Therefore, claim 15 is rejected for the same reasons as claim 1.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Soundararajan et al. (U.S. 2018/0173533), in view of Tago et al. (U.S. 2002/0199091), in view of Official Notice.
As per claim 12:
Soundararajan and Tago disclosed a data processing apparatus according to claim 1, wherein the global-history prediction circuitry comprises TAGE prediction circuitry (Soundararajan: Figures 2-3 elements 223 and 340, paragraphs 50, 52, 63, and 66)(The baseline branch predictor is a global branch predictor in an embodiment. Official notice is given that baseline predictors in hybrid branch predictor systems can be implemented as a global TAGE predictor for the advantage of increased branch prediction accuracy. Thus, it would have been obvious to one of ordinary skill in the art to implement the baseline predictor as a global TAGE branch predictor.).

Response to Arguments
The arguments presented by Applicant in the response, received on 11/12/2020 are partially considered persuasive.
Applicant argues for claim 1:
“Although the empirical bias fraction and direction capture circuit 325 captures the empirical bias fraction and direction, the corrected prediction in element 325 (mapped to Soundararajan's empirical bias direction) is stored in the branch bias table 310 as described in paragraph [0077]: "Data representing the captured empirical bias fraction 392 and captured empirical bias direction 390 for the branch instruction (shown collectively as 302 in FIG. 3A and in FIG. 3C) may be stored in respective fields of an entry associated with that branch instruction in branch bias table 310" (emphasis added). See also reference number 302 in Figures 3A and 3C. 
Page 3 of the FOA maps the branch bias table 310 to the claimed cache circuitry and not to the claimed correction circuitry. Claim 1 stores the corrected prediction in the correction circuitry and separately in the cache circuitry, and claim 1 is clear that the correction circuitry is separate from the cache circuitry. 
Because Soundararajan does not teach storing the empirical bias direction in the empirical bias fraction and direction capture circuit 325 (following the mappings in the FOA), the combinations of (i) Soundararajan and Tago and (ii) Soundararajan and Song do not store the corrected prediction in the correction circuitry and separately in the cache circuitry.”  

This argument is not found to be persuasive for the following reason. Applicant is correct that the empirical bias direction is stored in the branch bias table. However, this same data for branches are also stored indirectly and directly within the empirical bias capture circuit. The shift buffer 382 stores a set of resolved branch directions that represents an empirical bias direction. The indirect/direct stored retirement count is compared with the window size to generate the empirical bias direction. The empirical bias direction is indirectly stored via the shift register and retirement count. The empirical bias direction is directly stored temporarily on the output bus from the comparator. Thus, reading upon the newly claimed limitations.
Applicant argues for claim 1:
“The FOA admits that Soundararajan does not teach claim feature (b) and relies on a combination of Soundararajan and Tago. The FOA constructs a “combined BTB” and the argument that the “combined BTB indirectly stores an indication of if the EBD is to be used,” (see page 4 emphasis added). But even with this hindsight based rejection, the combination of Soundararajan and Tago does not teach claim feature (a). And as argued previously, Tago’s BTB 25 stores a branch bias bit 25C indicating a local tendency of the branch. Paragraph [0037] explains that the branch bias bit 25C is just a bit that indicates whether a branch should be taken or not. The branch bias bit is not a “corrected prediction,” as recited in claim 1, or a correction to be applied to a branch prediction. There is also no disclosure in Tago of a bit indicating whether a correction should be applied or not to a branch prediction. Instead, Tago’s BTB 25 simply stores a branch prediction. The person of ordinary skill in the art would see that the Examiner is using impermissible hindsight to modify Tago’s BTB 25 in an effort to meet the claim language.”

This argument is not found to be persuasive for the following reason. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding the combination, proper motivation was used to implement and modify the BTB of Tago into the system of Soundararajan for the advantage of storing branch target addresses for prefetching for overridden branches. 
Applicant argues for claim 1:
“Accordingly, Song's software hints cannot reasonably be viewed as corrections of a prediction because (i) no branch prediction has been made by any branch prediction hardware at compile time (see Figure 2), and (ii) these hints do not indicate an actual prediction (see the italicized text quoted above "[r]ather than 
Point 33 of the FOA argues that Song's software hint bits are stored with a branch instruction "each time it's executed." According to the Examiner, "after a first instance of execution, the branch instruction with a static software hint will store a corrected prediction." 
Applicant disagrees. The software hint suggests which branch predictor should be used for branch prediction and is determined through static analysis of the source code (see element 202 in the compiler 101 shown in Figure 2). Song does not disclose that this hint is corrected. Indeed, any outcome of the particular branch will affect the prediction made by that branch predictor itself and not the selection of which branch predictor is to be used. Nor is it understood how the Examiner's proposed hint correction would take place. The fact that one branch predictor is, for example, 60% accurate, says nothing about how another branch predictor might perform. 
Regarding claim feature (c), "the corrected prediction is provided in response to the control flow instruction without the correction circuitry being activated," Soundararajan, Tago, and Song fail to teach not activating correction circuitry where a corrected prediction is stored.”  

This argument is found to be persuasive for the following reason. The examiner agrees that the combination of Soundararajan and Song failed to teach all of the claimed limitations. Thus, the rejections based on these references have been withdrawn.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183